An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Norbert Lazar (Registration No. 71,885) on July 22, 2021. 

The claims had been amended as following:

1. (Currently Amended) A method, comprising:
identifying, at an information handling device, a presence of a hyperlink; 
determining, using a processor, destination information associated with the hyperlink, wherein the destination information comprises: 
subject matter information of a webpage associated with the hyperlink, wherein the webpage is part of a first website; and 
advertisement-based information of the webpage, wherein the advertisement-based information comprises an indication of advertisement volume on the webpage; and 
presenting, based on the determining and prior to activating the hyperlink[[;]] and responsive to identifying at least one of: a long press and a hover input directed toward the hyperlink, an alternative webpage to a user, wherein the alternative webpage is part of a second website, different than the first website, and wherein the alternative webpage comprises: 
information similar to the subject matter information; and 
a lower advertisement volume than the webpage. 
2. (Original) The method of claim 1, wherein the hyperlink is a component of a received transmission.  
3. (Original) The method of claim 1, wherein the destination information comprises a summary of content on a webpage associated with the hyperlink. 
4. (Cancelled) 
5. (Previously Presented) The method of claim 1, wherein the advertisement-based information further comprises at least one of: an advertisement-level, an advertisement rating, and an advertisement-blocker effect.
6. (Original) The method of claim 1, wherein the determining comprises:
prefetching content of a webpage associated with the hyperlink; and
analyzing the content on the webpage to determine the destination information.    
7. (Previously Presented) The method of claim 1, wherein the determining comprises accessing, at an accessible storage database, crowd-sourced data comprising the destination information.
8. (Cancelled) 

10. (Cancelled) 
11. (Currently Amended) An information handling device, comprising:
a processor;
a memory device that stores instructions executable by the processor to:
identify a presence of a hyperlink; 
determine destination information associated with the hyperlink, wherein the destination information comprises: 
subject matter information of a webpage associated with the hyperlink, wherein the webpage is part of a first webpage; and
advertisement-based information of the webpage, wherein the advertisement-based information comprises an indication of advertisement volume on the webpage; and
present, based on the determining and prior to activating the hyperlink and responsive to identifying at least one of: a long press and a hover input directed toward the hyperlink, an alternative webpage to a user, wherein the alternative webpage is part of a second website, different than the first website, and wherein the alternative webpage comprises:
information similar to the subject matter information; and 
a lower advertisement volume than the webpage. 

13. (Original) The information handling device of claim 11, wherein the destination information comprises a summary of content on a webpage associated with the hyperlink.
14. (Cancelled) 
15. (Previously Presented) The information handling device of claim 11, wherein the advertisement-based information comprises at least one of: an advertisement-level, an advertisement rating, and an advertisement-blocker effect.
16. (Original) The information handling device of claim 11, wherein the instructions executable by the processor to determine comprise instructions executable by the processor to: 
prefetch content of a webpage associated with the hyperlink; and
analyze the content on the webpage to determine the destination information.
17. (Previously Presented) The information handling device of claim 11, wherein the instructions executable by the processor to determine comprise instructions executable by the processor to access, at an accessible storage database, crowd-sourced data comprising the destination information. 
18. (Original) The information handling device of claim 11, wherein the instructions executable by the processor to present comprise instructions executable by the processor to present responsive to identifying at least one of: a long press and hover input directed toward the hyperlink. 

20. (Currently Amended) A product, comprising:
a storage device that stores code, the code being executable by a processor and comprising:
code that identifies a presence of a hyperlink; 
code that determines destination information associated with the hyperlink, wherein the destination information comprises: 
subject matter information of a webpage associated with the hyperlink, wherein the page is part of a first website; and
advertisement-based information of the webpage, wherein the advertisement-based information comprises an indication of advertisement volume on the webpage; and 
code that presents, based on the determining and prior to activating the hyperlink and responsive to identifying at least one of: a long press and a hover input directed toward the hyperlink, an alternative webpage to a user, wherein the alternative webpage is part of a second website, different than the first website, and wherein the alternative webpage comprises:
information similar to the subject matter information; and
a lower advertisement volume than the webpage.


The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11 and 20 when taken in the context of the claims as a whole, especially the concept of determining, using a processor, destination information associated with the hyperlink, wherein the destination information comprises: subject matter information of a webpage associated with the hyperlink, wherein the webpage is part of a first website; and advertisement-based information of the webpage, wherein the advertisement-based information comprises an indication of advertisement volume on the webpage; and presenting, based on the determining and prior to activating the hyperlink and responsive to identifying at least one of: a long press and a hover input directed toward the hyperlink, an alternative webpage to a user, wherein the alternative webpage is part of a second website, different than the first website, and wherein the alternative webpage comprises: information similar to the subject matter information; and a lower advertisement volume than the webpage.
At best the prior arts of record, specifically, Filman et al. (US 2013/0117376 A1) teaches identifying, at an information handling device, a presence of a hyperlink; and determining, using a processor, destination information associated with the hyperlink, wherein the destination information comprises subject matter information of a webpage associated with the hyperlink (paragraph [0057]). Brezina et al. (US 20090177754 A1) teaches presenting, based on the determining and prior to activating the hyperlink and responsive to a hover input directed toward the hyperlink, an alternative webpage to a user, wherein the alternative webpage is part of a second website, different than the first 

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 20 as a whole.

Thus, claims 1, 11 and 20 are allowed over the prior arts of record. Dependent claims 2-3, 5-7, 9, 12-13, and 15-19 are also allowable due to its dependency of independent claims 1, 11 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QI WAN/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143